 

 

- Do, ae ,
J” AO 245B (Rev. 02/08/201 9) Judgment in in a Criminal Petty Case (Modifi ed) od Hess Raa HaBh ge 1 of 1
rr

UNITED STATES DISTRICT COURT JUL 28 2019

SOUTHERN DISTRICT OF CALIFORNIA | crerk us. nie7ster court

SOUTHERN FISTRICT UF CA Neate

 

 
  

United States of America : JUDGMENT I

Vv : . “(For Offenses Committed On or. After November 1, 19

 

Ramon Ernesto Valdez-Olais Case Number: 3:19-mj-22963

 

 

 

 

 

Frank Torres Morell
Defendant's Attorney :
- REGISTRATION NO. 86721298
THE DEFENDANT:
XI pleaded guilty to count(s) 1 of Complaint
was found guilty to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged pully 0 of such n counts), ‘which involve the following offenise(s):
Title & Section ~” Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

Cl The defendant has been found not guilty on count{s) —_
II Count(s) _ oo. dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.
imprisoned fora term of: ,

& TIME SERVED OL eas

 

EI Assessinent: $10 WAIVED Xl Fine: WAIVED -
X] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents 1 in ©
the defendant’s possession at the time of arrest upon their deportation or removal.

~ OL ‘Court recommends defendant be deported/removed with relative, charged in case.

 

 

IT IS ORDERED that. the defendant shall notify the United States Attorney for this district within 30 days.
_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
United States Attorney of any material change i in the defendant’ s economic circumstances.

Friday, July 26, 2019
Date of Imposition of Sentence

 

+ Received J ZA Michae J. Seng

a | HONORABLE MICHAEL J.SENG
oe 7 UNITED STATES MAGISTRATE JUDGE. |

 

 

Clerk’s Office Copy - oo - | 3:19-mj-22963 -

 
